MEMORANDUM DECISION
                                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),                                        Apr 12 2016, 8:01 am
this Memorandum Decision shall not be
                                                                                  CLERK
regarded as precedent or cited before any                                     Indiana Supreme Court
                                                                                 Court of Appeals
court except for the purpose of establishing                                       and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian J. May                                             Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Candelario Rangel,                                       April 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A04-1512-CR-2159
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable John M.
Appellee-Plaintiff.                                      Marnocha, Judge
                                                         Trial Court Cause No.
                                                         71D02-1504-F1-7



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2159 | April 12, 2016                 Page 1 of 6
                                Case Summary and Issue
[1]   Following a bench trial, Candelario Rangel was convicted of two counts of

      Level 1 felony child molesting. Rangel appeals, raising the sole issue of

      whether the evidence is sufficient to support his convictions. Concluding the

      State presented sufficient evidence, we affirm Rangel’s convictions.



                            Facts and Procedural History
[2]   Rangel is B.V.’s grandfather. In 2014, Rangel’s grandchildren often visited his

      home in South Bend, Indiana. Rangel’s son, Jorge, also lived in the house.

      Occasionally during visits the children would leave Rangel’s house and walk to

      a nearby convenience store to buy snacks. However, B.V. usually stayed

      behind with Rangel, at Rangel’s insistence. Often when the children returned,

      B.V. would be exiting Rangel’s bedroom, money in hand. The door of the

      bedroom was otherwise always locked. On one occasion, Jorge noticed B.V.

      “touching herself.” Transcript at 56. When he asked B.V. why she was doing

      this, she said “someone had taught her how.” Id.


[3]   At some point, B.V.’s older brother, L.A., became suspicious. He noticed

      Rangel kissed B.V. “not as the way a grandpa should.” Id. at 19. When he

      asked B.V. about their grandfather, B.V. started to cry and told L.A. that

      Rangel would kiss her when they were alone. L.A. immediately told their

      mother, who called the police. The South Bend Police Department assigned

      the case to Detective Douglas Masterson. Detective Masterson observed B.V.’s


      Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2159 | April 12, 2016   Page 2 of 6
      forensic interview at the CASIE Center, at which time B.V. disclosed Rangel

      had kissed her “private.” Appendix at 11. Using a diagram, she indicated her

      “private” referred to her vagina. Id.


[4]   Detective Masterson interviewed several other family members and then

      arranged an interview with Rangel, a native Spanish speaker. A bilingual

      officer was present during the interview with Rangel to assist with translation as

      needed. After being advised of his Miranda rights in both English and Spanish,

      Rangel agreed to speak with Detective Masterson. In the course of the

      interview, Rangel admitted to placing his mouth on B.V.’s vagina while they

      were alone in his bedroom. According to Rangel, six-year-old B.V. jumped on

      his bed and pulled her pants down on her own. He stated “he was going

      through a depression” and “couldn’t help himself” when she pulled her pants

      down. Tr. at 77. Thereafter, B.V. disclosed to a victim advocate that Rangel

      had also touched her “private” with his penis. App. at 13.


[5]   Rangel was arrested and charged with two counts of Class A felony child

      molesting and two counts of Level 1 felony child molesting. Counts I and II

      alleged Rangel performed sexual deviate conduct and sexual intercourse with

      B.V. sometime between October 19, 2012, and June 30, 2014. Counts III and

      IV alleged he performed sexual intercourse or other sexual conduct with B.V.

      between July 1, 2014, and October 17, 2014.1 Prior to trial, Rangel filed a



      1
       Effective July 1, 2014, Indiana replaced “classes” of felonies with “levels” of felonies. See Pub. L. No. 168-
      2014; Pub. L. No. 158-2013.

      Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2159 | April 12, 2016               Page 3 of 6
      motion to suppress the statements he made during the interview with Detective

      Masterson. The trial court denied the motion, and a bench trial was held.


[6]   B.V. testified Rangel pulled down her pants, kissed her mouth and “private,”

      and “put his private in [her] private.” Tr. at 29, 35. When asked what she

      considered to be her “private,” B.V. circled the vagina on a drawing of a girl;

      when asked what she considered to be her grandfather’s “private,” she circled

      the penis on a drawing of a boy. See id. at 30-31; State’s Exhibits 7, 8. She

      testified it happened “more than one time” at her grandfather’s house, tr. at 31-

      32, and stated he gave her money and promised to buy her “big girl makeup” if

      she did not tell anyone what he did, id. at 33. Rangel also testified. He

      admitted Jorge had asked if he ever “touched [B.V.’s] private things,” id. at 140,

      but he denied molesting B.V. Rangel claimed he lied to the police when he

      admitted to placing his mouth on B.V.’s vagina.


[7]   The trial court found Rangel guilty of Counts III and IV and not guilty of

      Counts I and II. In its written findings, the trial court explained that it

      considered the victim’s testimony “credible and persuasive” but did not find

      any evidence to support the allegations of abuse occurring prior to July 1, 2014.

      App. at 25. Thereafter, the trial court sentenced Rangel to thirty-five years on

      each count, to be served concurrently in the Department of Correction. This

      appeal followed.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2159 | April 12, 2016   Page 4 of 6
                                  Discussion and Decision
                                      I. Standard of Review
[8]    In reviewing the sufficiency of the evidence, we consider only the probative

       evidence and reasonable inferences that support the verdict. Drane v. State, 867

       N.E.2d 144, 146 (Ind. 2007). We consider conflicting evidence most favorably

       to the trial court’s ruling and will affirm the conviction unless no reasonable

       fact-finder could find the elements of the offense proven beyond a reasonable

       doubt. Id. “It is the fact-finder’s role, not that of appellate courts, to assess

       witness credibility and weigh the evidence to determine whether it is sufficient

       to support a conviction.” Id.


                                         II. Child Molesting
[9]    Indiana Code section 35-42-4-3(a)(1) (2014) provides in relevant part,


               A person who, with a child under fourteen (14) years of age,
               knowingly or intentionally performs or submits to sexual
               intercourse or other sexual conduct . . . commits child molesting,
               a Level 3 felony. However, the offense is a Level 1 felony if . . . it
               is committed by a person at least twenty-one (21) years of age[.]


       “Other sexual conduct” includes an act involving “a sex organ of one (1) person

       and the mouth or anus of another person.” Indiana Code section 35-31.5-2-

       221.5(1).


[10]   Rangel was convicted of two counts of Level 1 felony child molesting. He

       argues this court should reweigh the evidence because he recanted his

       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2159 | April 12, 2016   Page 5 of 6
       confession at trial. Accordingly, “the trier of fact could have discounted its’

       [sic] evidentiary value.” Brief of Appellant at 7. He contends that without his

       confession, the evidence is insufficient because the case would rest solely on the

       victim’s testimony.


[11]   Our supreme court has held the uncorroborated testimony of a victim is

       sufficient evidence to sustain a conviction for child molesting. Carter v. State,

       754 N.E.2d 877, 880 (Ind. 2001), cert. denied, 537 U.S. 831 (2002). But more

       importantly, our standard of review is clear. We do not reweigh evidence or

       assess the credibility of witnesses. Drane, 867 N.E.2d at 146. B.V. testified

       Rangel kissed her “private” and “put his private in [her] private.” Tr. at 29, 35.

       Rangel admitted during the investigation he placed his mouth on B.V.’s vagina,

       and the trial court admitted his confession. Other family members testified to

       inappropriate kissing and to B.V. “touching herself” because “someone had

       taught her how.” Id. at 56. We conclude the evidence was sufficient to prove

       sixty-year-old Rangel knowingly performed sexual intercourse or other sexual

       conduct with B.V., a six-year-old child.



                                               Conclusion
[12]   The evidence is sufficient to support Rangel’s convictions for Level 1 felony

       child molesting. We therefore affirm his convictions.


[13]   Affirmed.


       Najam, J., and Crone, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 71A04-1512-CR-2159 | April 12, 2016   Page 6 of 6